DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 03/15/2022.
The applicant’s arguments with respect to claim 9 have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim 9 recites two conflicting positions for the first inductor. The first position is specified by lines 9 – 10 from the beginning of the claim on page 5 of the claim listing requiring the first inductor to be “connected between the common terminal and connection nodes of the transmitting circuit and the receiving circuit”. This corresponds to the first inductor being positioned within any one of the blocks 61 – 64 of FIG 1 of the applicant’s disclosure. The second position is specified by lines 1 – 2 and 4 on page 6 of the claim listing and requires the first inductor to be “connected to an output terminal of a power amplifier”. This corresponds to the first inductor being positioned within any one of the blocks 54A or 54B of FIG 1 of the applicant’s disclosure. There is no description in the specification as filed allowing the first inductor to be simultaneously positioned at two different places in the circuit.
Therefore, the examiner considers claim 9 as containing new matter.  To overcome this rejection, the applicant is required to amend the claim to bring it in conformance with the specification.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites two conflicting positions for the first inductor. The first position is specified by lines 9 – 10 from the beginning of the claim on page 5 of the claim listing requiring the first inductor to be “connected between the common terminal and connection nodes of the transmitting circuit and the receiving circuit”. This corresponds to the first inductor being positioned within any one of the blocks 61 – 64 of FIG 1 of the applicant’s disclosure. The second position is specified by lines 1 – 2 and 4 on page 6 of the claim listing and requires the first inductor to be “connected to an output terminal of a power amplifier”. This corresponds to the first inductor being positioned within any one of the blocks 54A or 54B of FIG 1 of the applicant’s disclosure. There is no enablement in the specification as filed for the arrangement of the first inductor to be simultaneously at two different places in the circuit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites two conflicting positions for the first inductor. The first position is specified by lines 9 – 10 from the beginning of the claim on page 5 of the claim listing 
Therefore, the position of the first inductor is not clear: whether the intention was to specify the position as corresponding to 61 – 64 or as corresponding to 54A – 54B (see FIG 1 of the applicant’s disclosure). For further examination, the position of the first inductor is assumed to correspond to 54A – 54B of FIG 1 of the applicant’s disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160028156 (Fujiwara) in view of US 6787896 (Petty-Weeks) and US 8129824 (St. Amand).
Regarding claim 9, Fujiwara teaches “A radio-frequency module (FIG 2 with corresponding description; also see Sketch 1 below which represents annotated FIG 2) comprising:
a common terminal (FIG 2 and paragraph 0040: implicit for connection of the antenna 930; shown in Sketch 1 below), a transmission terminal (mapped in FIG 2 to the terminal “transmission” of connection between the transceiver 911 and power amplifier 904; shown in Sketch 1 below), and a reception terminal (FIG 2 and paragraph 0039: a first output terminal 261);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (FIG 2 and paragraph 0034 – 0038 and 0042: the transmitting circuit comprises a power amplifier 904, a first transmission filter 111, a second transmission filter 112 and the matching circuit 121 which includes inductor 152. The transmitting circuit “process a radio-frequency signal input from the transmission terminal” such as amplifies, filters it and outputs “a resultant signal to the common terminal” to which the antenna is connected. With respect to “mounting substrate”, although FIG 2 does not state anything about it, the first embodiment shown in FIG 1 and described in paragraph 0034 states that there is a substrate 101 and components disposed on the substrate, such as a first transmission filter 111, a second transmission filter 112, a first matching circuit 121. Therefore, the substrate is either implicitly present in the second embodiment of FIG 2, just like it is in the first embodiment of FIG 1, or it would have been obvious to a person of ordinary skill in the art to utilize a substrate to position all the components. Doing so would have provided support for the components as is normally done in the industry), wherein the transmitting circuit includes a first transmitting filter and a second transmitting filter (paragraph 0034: The first transmission filter 111 and the second transmission filter 112);
a receiving circuit disposed on the mounting substrate to process a radio-frequency signal input from the common terminal and to output a resultant signal to the reception terminal (paragraphs 0039 – 0041: the receiving circuit comprises a first reception filter 211 and a second reception filter 212. The receiving circuit “process a radio-frequency signal input from the common terminal” such as filters it, and outputs the “resultant signal to reception terminal” 261 and 262. Just like with the case of transmitting circuit, the “mounting substrate” is either implicitly present in the embodiment of FIG 2, or it would have been obvious to a person of ordinary skill in the art to utilize the same substrate as for the transmission circuit to position all the components. Doing so would have provided support for the components as is normally done in the industry. Using the same substrate for transmission and reception circuits would have allowed to reduce the overall size and cost of the module by providing a single substrate rather than multiple substrates);
a first inductor connected between the common terminal and connection nodes of the transmitting circuit and the receiving circuit (this limitation is not considered as contradicting the further limitation regarding different position of the first inductor);
a switch connected between the common terminal and the first inductor (as may be seen from FIG 2 and Sketch 1 below, switch 902 is positioned between the antenna terminal (“the common terminal”) and the inductor 152), said switch configured to selectively connect the common terminal to the first transmitting filter and the second transmitting filter (switch 902 connects the antenna terminal to either the first transmission filter 111 or the second transmission filter 112)…”
“…the first inductor comprises an inductor connected to an output terminal of a power amplifier (FIG 2 and paragraph 0036: inductor 152 which is connected to the output terminal of the power amplifier 904) that amplifies a radio-frequency signal input from the transmission terminal (implicit), the inductor being disposed between the output terminal of the power amplifier and the switch (as may be seen from FIG 2 and Sketch 1 below, the inductor 152 is connected between the output of the power amplifier 904 and switch 902),
the transmitting circuit includes the power amplifier and the first inductor (as was defined above, the transmitting circuit includes power amplifier 904, a first transmission filter 111, a second transmission filter 112 and the matching circuit 121 which includes inductor 152.)…”


    PNG
    media_image1.png
    926
    1431
    media_image1.png
    Greyscale

Sketch 1

Fujiwara does not disclose “a bonding wire connected to a ground, wherein the bonding wire bridges over the first inductor”; “one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate, the bonding wire disposed closely to the power amplifier bridges over the inductor.”
Petty-Weeks teaches “…one end of the bonding wire is connected directly to a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate (FIG 4 and col. 7 line 54 – col. 8 line 6: die 426 may be a GaAs power amplifier die suitable for use in wireless devices. Die 426 is attached to substrate. A number of die bond pads 430 are situated on the top surface of die 426 (“a ground electrode on one of two opposed main surfaces of the power amplifier that is farther from the mounting substrate”). Electrical connection between die bond pads 430 and substrate bond pad are made by way of bond wires 434. For example, one end of each bond wire 434 is bonded to respective die bond pad 430, and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.) and the other end of the bonding wire is connected directly to a ground electrode on the mounting substrate (col. 7 line 54 – col. 8 line 6: …and the other end of each bond wire 434 is bonded to respective substrate landing area 432 of substrate die pad 404 for providing a ground connection.).”
Therefore, since Fujiwara does not disclose much detail about physical arrangement of the power amplifier and its mounting on the substrate, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Petty-Weeks physical arrangement with regards to power amplifier, in the system of Fujiwara simply as design choice and to fill in where Fujiwara is silent, yielding predictable results, since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Additionally, St. Amand in FIG 12 with corresponding description teaches positioning passive components (19) under the shielding wire bond.

In the device of combined Fujiwara, Petty-Weeks and St. Amand’s disclosures, the arrangement in which Fujiwara’s inductor 152 would be positioned under wire bonds would also meet the requirement of the claim “a bonding wire connected to a ground, wherein the bonding wire bridges over the first inductor” as well as “the bonding wire disposed closely to the power amplifier bridges over the inductor (indeed, Petty-Weeks shows a single wire bond which is positioned sufficiently “closely to the power amplifier” and which would bridge over the inductor).”

Allowable Subject Matter
Claims 1, 11, 12, 15, 17, 19 and 20 are allowed.
Claim 1 is allowable. The restriction requirement between the species A - H, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/21/2020 is partially withdrawn.  Claim 16 directed to specie H is no longer withdrawn 
With respect to claims 7 and 8 (which depends from claim 7), the examiner suggests making the following amendments to claim 7 which would make it eligible for rejoinder:
Claim 7. The radio-frequency module according to claim 1, wherein
the transmitting circuit includes
a first transmitting circuit that transmits a radio-frequency signal in a first communication band, and
a second transmitting circuit that transmits a radio-frequency signal in a second communication band, the first and second communication bands being different frequency bands,
the receiving circuit includes
a first receiving circuit that receives a radio-frequency signal in the first communication band,
a second receiving circuit that receives a radio-frequency signal in the second communication band,
the first receiving circuit includes
a first low-noise amplifier that outputs a radio-frequency signal in the first communication band to a first reception terminal, and



In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648